Citation Nr: 1103120	
Decision Date: 01/25/11    Archive Date: 02/01/11

DOCKET NO.  08-16 307	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to enhanced Dependency and Indemnity Compensation 
(DIC) benefits under the provisions of 38 U.S.C.A. § 1311(a)(2).   


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The Appellant and her daughter



ATTORNEY FOR THE BOARD

M. Sorisio, Counsel


INTRODUCTION

The Veteran served on active duty from July 1949 to May 1954.  He 
served in the Korean War and was awarded the Purple Heart, Combat 
Infantryman Badge, and Bronze Star Medal.  He died in August 
2004.  The Appellant is his surviving spouse.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from a March 2007 decision of the Waco, Texas Department 
of Veterans Affairs (VA) Regional Office (RO).

A Travel Board hearing was held before the undersigned in July 
2010.  A transcript of the hearing is of record.  At the hearing, 
the Appellant submitted evidence in the form of a written 
statement with a waiver of RO review of such evidence.  38 C.F.R. 
§ 20.1304 (2010).


FINDINGS OF FACT

1.  The Veteran's service-connected Alzheimer's disease was rated 
100 percent disabling, effective August 4, 2000.

2.  The Veteran was not in receipt of, or entitled to receive, 
compensation for total disability for a continuous period of 
eight years prior to his death on August [redacted], 2004. 


CONCLUSION OF LAW

The criteria for entitlement to enhanced DIC have not been met.  
38 U.S.C.A. § 1311(a)(2) (West 2002 & Supp. 2010); 38 C.F.R. §§ 
3.10, 20.1106 (2010).   


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  The VCAA includes 
an enhanced duty on the part of VA to notify a claimant as to the 
information and evidence necessary to substantiate a claim for VA 
benefits.  The VCAA also redefines the obligations of VA with 
respect to its statutory duty to assist claimants in the 
development of their claims.  38 U.S.C.A. §§ 5103, 5103A (West 
2002).

VA's duties to notify and assist do not apply to the instant 
claim of entitlement to an enhanced rate of DIC benefits, as 
resolution of the claim hinges on interpretation of the 
provisions of 38 U.S.C.A. § 1311(a)(2) and 38 C.F.R. §§ 3.10 and 
20.1106.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) 
(noting that the VCAA does not affect matters where the question 
is limited to the issue of statutory interpretation); see also 
Manning v. Principi, 16 Vet. App. 534, 542 (2002) (citing Livesay 
v. Principi, 15 Vet. App. 165 (2001)).  The pertinent facts in 
this case are not in dispute.  Because the law and not the 
evidence is dispositive in resolving the questions at issue in 
this matter, additional factual development would have no bearing 
on the ultimate outcome.  Accordingly, the VCAA can have no 
effect on this appeal.  


II.  Legal Criteria, Factual Background, and Analysis

A September 2004 rating decision awarded the Appellant DIC 
benefits as the surviving spouse of the Veteran based upon her 
claim for service connection for the cause of the Veteran's 
death.  In July 2005, the Appellant alleged that she is entitled 
to receive a higher rate of DIC benefits under 38 U.S.C.A. 
§ 1311(a)(2) because the Veteran was rendered totally disabled 
from service-connected Alzheimer's disease for at least eight 
years prior to his death.  As will be explained in detail below, 
the Appellant's argument is based on a theory of "hypothetical 
entitlement" to these benefits.

DIC is payable to a Veteran's surviving spouse when the Veteran 
dies from a service-connected disability.  38 U.S.C.A. §§ 1310, 
1311 (West 2002 & Supp. 2010); 38 C.F.R. § 3.5(a) (2010).  When a 
Veteran's death occurred on or after January 1, 1993, 38 C.F.R. 
§ 3.10(b) provides that the monthly rate of DIC for a surviving 
spouse shall be the amount set forth in 38 U.S.C.A. § 1311(a)(1).  
VA will pay an increased amount of, or "enhanced", DIC benefits 
to the surviving spouse of a deceased Veteran who, at the time of 
death, was in receipt of or was entitled to receive (or but for 
the receipt of retired pay or retirement pay was entitled to 
receive) compensation for a service-connected disability that was 
rated totally disabling for a continuous period of at least eight 
years immediately preceding death.  38 U.S.C.A. § 1311(a)(2) 
(West 2002 & Supp. 2010); 38 C.F.R. § 3.10(c) (2010); see Barela 
v. Shinseki, 584 F.3d 1379, 1384 (Fed. Cir. 2009) (finding that 
38 U.S.C.A. § 1311(a)(2) does not afford a basis for an initial 
grant of DIC benefits, but only identifies an additional benefit 
for claimants who have already qualified for DIC benefits under 
other statutes).  In determining the period of a Veteran's 
disability, only the period in which the Veteran was married to 
the surviving spouse shall be considered.  38 U.S.C.A. 
§ 1311(a)(2) (West 2002 & Supp. 2010); 38 C.F.R. § 3.10(f)(1) 
(2010).  

For purposes of 38 U.S.C.A. § 1311(a)(2), "entitled to receive" 
is defined to mean that a Veteran filed a claim for disability 
compensation during his or her lifetime and (1) would have 
received total disability compensation for eight years prior to 
death but for clear and unmistakable error (CUE) committed by VA 
in a decision made during the Veteran's lifetime; (2) additional 
service department records submitted before or after the 
Veteran's death, that were in existence at the time of a prior VA 
decision but had not previously been considered by VA, provide a 
basis for reopening a claim finally decided during the Veteran's 
lifetime and for awarding a total service-connected disability 
rating retroactively in accordance with 38 C.F.R. §§ 3.156(c) and 
3.400(q)(2) for a period of eight years prior to death; or (3) at 
the time of death the Veteran had a service-connected disability 
that was continuously rated totally disabling by VA for eight 
years prior to death, but the Veteran was not receiving 
compensation for one of six reasons specified in § 
3.10(f)(3)(iii).  38 C.F.R. § 3.10(f)(3) (2010).  

Except with respect to benefits under the provisions of 38 
U.S.C.A. § 1311(a)(2), § 1318, and certain cases involving 
individuals whose VA benefits have been forfeited for treason or 
subversive activities, issues involved in a survivor's claim for 
death benefits are decided without regard to prior disposition of 
those issues during the Veteran's lifetime.  38 U.S.C.A. 
§ 7104(b) (West 2002 & Supp. 2010); 38 C.F.R. § 20.1106 (2010).

A July 2001 rating decision granted the Veteran service 
connection for Alzheimer's disease, severe, progressive, rated 
100 percent disabling, effective August 4, 2000.  The Veteran 
died on August [redacted], 2004.  The immediate cause of death listed on 
his death certificate was dementia.  

In various statements submitted during the appeal period and in 
testimony provided at the July 2010 hearing, the Appellant stated 
that the Veteran retired from his work as a pastor in 1996 
because his mental condition prevented him from being able to 
continue performing the duties of that position.  She and other 
individuals noticed a change in him two years prior to his 
retirement; during that two year period, other members of his 
church had to take over many of his responsibilities.  Prior to 
when the Veteran submitted his claim for benefits in 2000, 
neither the Appellant nor the Veteran knew that he could have 
applied for VA benefits.  The Appellant has indicated that if 
they had known such information, they would have filed a claim 
for VA benefits as early as July 1996, when the Veteran's 
Alzheimer's disease caused him to retire.  She has reported that 
the Veteran died exactly eight years and thirteen days after his 
retirement.  

In a statement submitted at the July 2010 hearing, the Appellant 
further explained that the Veteran began experiencing depression, 
confusion, and disorientation as early as 1991.  As a result, he 
began working for a smaller, less demanding church.  He began 
seeing a neurologist in 1993 because of his memory loss 
difficulties.  At that time, it became even more difficult for 
him to competently perform his job responsibilities.  After his 
retirement in 1996, he tried to continue to minister by 
substituting for other pastors who were unable to preach, but his 
memory and confusion problems made him unable to complete these 
services.  The Appellant's statement alleges that although VA had 
not declared the Veteran to be entitled to receive compensation 
in 1996, his disability at that time would have entitled him to 
receive such benefits.  She indicated that the definition of 
entitlement in Webster's Dictionary includes "the state or 
condition of being entitled" and a "belief that one is 
deserving of or entitled to certain privileges."  

As noted above, the Appellant's arguments are premised on a 
theory of "hypothetical entitlement" to enhanced DIC benefits, 
i.e., that if the Veteran had known he was entitled to VA 
benefits, he would have applied for service connection in 1996, 
and would thus have been found to be totally disabled by a 
service-connected disability for a period of at least eight years 
prior to his death.  The Board notes that in the past, the courts 
had interpreted previously effective statutory and regulatory 
provisions to permit a theory of "hypothetical entitlement" in 
claims under 38 U.S.C.A. §§ 1311(a)(2) and 1318 (a statutory 
provision similar to § 1311(a)(2), which governs entitlement to 
DIC benefits for surviving spouses of Veterans who were 
"entitled to receive" compensation for service-connected 
disability that was rated as totally disabling for a continuous 
period of at least ten years prior to death).  See, e.g., Hix v. 
Gober, 225 F.3d 1377 (Fed. Cir. 2000) (finding that for the 
purpose of determining whether a survivor was entitled to 
enhanced DIC benefits under 38 U.S.C.A. § 1311(a)(2), the 
implementing regulation, 38 C.F.R. § 20.1106, permitted 
"hypothetical entitlement"); Wingo v. West, 11 Vet. App. 307 
(1998) (applying a theory of "hypothetical entitlement" to 
claims under § 1318).
 
However, various amendments to the pertinent regulations have 
since clarified that such a theory is not valid under statute and 
regulation.  Specifically, 38 C.F.R. § 3.22 (which implements 38 
U.S.C.A. § 1318) and § 20.1106 were revised and § 3.10 (which 
implements 38 U.S.C.A. § 1311) was added to the regulations to 
clarify that entitlement to benefits under either 38 U.S.C.A. 
§ 1318 or § 1311(a)(2) must be based on the determinations made 
during the Veteran's lifetime, challenges to such decisions on 
the basis of CUE, or retroactive evaluation based on previously 
unconsidered service records that would permit reopening of the 
claim, rather than on de novo posthumous determinations as to 
whether the Veteran hypothetically could have been entitled to 
certain benefits if he or she had applied for them during his or 
her lifetime.  65 Fed. Reg. 3388 (Jan. 21, 2000); 67 Fed. Reg. 
16,309 (Apr. 5, 2002); 70 Fed. Reg. 72,211 (Dec. 2, 2005); see 
Nat'l Org. of Veterans' Advocates, Inc. v. Sec'y of Veterans 
Affairs, 476 F.3d 872, 876-77 (Fed. Cir. 2007) (affirming VA's 
regulations and finding that VA's interpretation of §§ 1311(a)(2) 
and 1318 was reasonable).  

The Appellant first alleged that she was entitled to enhanced DIC 
benefits in July 2005.  The effective date of the changes to 38 
C.F.R. §§ 3.10 and 20.1106 was December 2, 2005.  The Federal 
Register announcement of the final rule specifically states that 
the changes are applicable to claims pending before VA on the 
effective date of the rule.  70 Fed. Reg. at 72,212.  It is also 
notable that in Rodriguez v. Peake, 511 F.3d 1147, 1156 (Fed. 
Cir. 2008), the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) concluded that application of 38 C.F.R. 
§ 3.22 to a claim that was pending prior to the effective date of 
the regulation did not create an unlawful retroactive effect and 
could be applied to claims for DIC benefits that were filed by 
survivors prior to the effective date of the amendment.  Although 
§ 3.22 is not applicable to the current claim, the provisions of 
§ 3.10 parallel the changes made to § 3.22; hence, the Board 
concludes that the Federal Circuit's holding in Rodriguez is also 
applicable to this case.  Therefore, the current provisions of §§ 
3.10 and 20.1106, as outlined above, govern the Appellant's 
claim.  Accordingly, the Board is legally barred from considering 
the Appellant's claim under the alleged theory of "hypothetical 
entitlement".   

Given the above, this case must be based on the determinations 
made during the Veteran's lifetime.  38 C.F.R. § 20.1106 (2010).  
Thus, the Appellant is entitled to enhanced DIC if she can 
demonstrate one of the following:  (1) The Veteran was in receipt 
of a 100 percent evaluation for eight years prior to death, (2) 
such requirement would have been met but for CUE in a prior 
decision on a claim filed during the Veteran's lifetime, or (3) 
the claim could be reopened based on service department records 
not previously considered by VA which provide a basis for 
awarding a total disability rating.  38 C.F.R. § 3.10 (2010).

The Veteran died on August [redacted], 2004, slightly four years after 
the August 2000 effective date of the 100 percent schedular 
evaluation for Alzheimer's disease.  Thus, he was not in receipt 
of a 100 percent evaluation for eight years prior to his death.  
38 C.F.R. § 3.10(c), (f)(3)(iii) (2010).

The Appellant has not argued that there was CUE in any of the 
rating decisions entered by the RO during the Veteran's lifetime.  
38 C.F.R. § 3.10(f)(3)(i) (2010); see Fugo v. Brown, 6 Vet. App. 
40, 43-44 (1993) (explaining that if a claimant wishes to 
reasonably raise a claim of CUE, he or she must provide some 
degree of specificity as to what the alleged error is and, unless 
it is the kind of error that, if true, would be CUE on its face, 
must give persuasive reasons as to why one would be compelled to 
reach the conclusion, to which reasonable minds could not differ, 
that the result would have been manifestly different but for the 
alleged error).

Furthermore, the Appellant has not identified, nor does the 
record reflect, service department records not previously 
considered by VA, which could serve as the basis for the 
reopening of the claim and the retroactive awarding of benefits 
at the requisite level for eight years prior to the Veteran's 
death.  38 C.F.R. § 3.10(f)(3)(ii) (2010).

Therefore, under the governing statutory and regulatory 
provisions, the evidence of record does not establish that the 
Veteran was in receipt of, or was entitled to receive, 
compensation for total disability due to a service-connected 
disability for a continuous period of eight years prior to his 
death in August 2004.

The Board has fully considered the Appellant's statements and 
understands her contentions.  The Board sympathizes with the 
Appellant and recognizes the Veteran's honorable combat service.  
However, the Board is not authorized to consider a "hypothetical 
entitlement" theory in this case.  Entitlement to enhanced DIC 
benefits under 38 U.S.C.A. § 1311(a)(2) must be adjudicated with 
specific consideration of decisions made during the Veteran's 
lifetime.  38 C.F.R. §§ 3.10, 20.1106 (2010).  Unfortunately, the 
Board may not make any allowance for the fact that if the Veteran 
was aware that he could have applied for VA benefits in 1996 he 
would have made such application and that he may have received a 
total disability rating for Alzheimer's disease at that time.  
The Board is without authority to grant eligibility to benefits 
simply because it might perceive the result to be equitable.  
38 U.S.C.A. §§ 503, 7104; see Harvey v. Brown, 6 Vet. App. 416, 
425 (1994).  

For the foregoing reasons, the Board finds that the claim for 
enhanced DIC under 38 U.S.C.A. § 1311(a)(2) must be denied as a 
matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  


ORDER

Entitlement to an enhanced rate of DIC benefits under 38 U.S.C.A. 
§ 1311(a)(2) is denied. 



____________________________________________
Donnie R. Hachey
Acting Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


